UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53162 ICONIC BRANDS, INC. (Name of registrant as specified in its charter) Nevada 13-4362274 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o David Lubin & Associates, PLLC 10 Union Avenue Lynbrook, NY (Address of principal executive offices) (Zip Code) (516) 887-8200 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.00001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesx No o As of June 29, 2012, the last business day of the registrant’s most recently computed second fiscal quarter,the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $56,070. On October 24, 2012, the Company has49,555,062 shares of common stock issued and committed to be issued and outstanding. Documents Incorporated by Reference: None. EXPLANATORY NOTE This Form 10-K/A is being filed as Amendment No. 1 to the Annual Report on Form 10-K for the fiscal year ended December 31, 2010 of Iconic Brands, Inc. (the “Company”) filed with the Securities and Exchange Commission (“SEC”) on April 15, 2011 (the “Original Annual Report”) for the purpose of (i) including an audit report from the Company’s independent registered public accounting firm (“Audit Report”) with respect to the Company’s financial statements for the year ended December 31, 2010 and notes thereto (collectively, the “Financial Statements”); (ii) revising amounts reported for many items in and the presentations of those items in each (all) of the basic Financial Statements and the disclosure in the notes to Financial Statements as a result of the successful completion of the audit for the current year (including reclassification for comparative 2009 presented Financial Statements) and Going Concern Consideration in Part II, Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (iii) filing amended Financial Statements; (iv) amending the information in Part I, Item II - Properties and Item 3 - Legal Proceedings (v) adding Part I, Item 4 - Mine Safety Disclosure; (vi) amending the information under the headings“Market Information” , “Holders” and “Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities” under Part II, Item 5 - Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities, (vii) amending the introductory sentence to the Outstanding Equity Awards at Fiscal Year-End table under the heading Outstanding Equity Awards in Item 11 - Executive Compensation to indicate that the disclosure in the table and in footnote (1) thereto is as of December 31, 2010 (viii) amending the footnotes to the Summary Compensation Table under Part III, Item 11- Executive Compensation to indicate that the amounts included in the option and stock columns are the aggregate grant date fair value computed in accordance with FASB Topic 718; (ix) updating the beneficial ownership table and providing a beneficial ownership table for the Company’s preferred stock in Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters; (x) providing related party and director independence disclosure in Item 13 – Certain Relationships and Related Transactions, and Director Independence and (xi) providing the Company’s audit fees for 2010 in Item 14- Principal Accounting Fees and Services. Except for the amended disclosure set forth below, this Form 10-K/A has not been updated to reflect events that occurred after April 15, 2011, the filing date of the Original Annual Report.Accordingly, this Form 10-K/A should be read in conjunction with the Company’s filings made with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings.This Form 10-K/A also includes Exhibits 31 and 32 new certifications as required by Rule 12b-15. 2 PART I ITEM 2.PROPERTIES Currently the Company has no office space or other facilities. ITEM 3.LEGAL PROCEEDINGS On September 23, 2011, Iconic Imports, Inc., a wholly owned and the Company’s operating subsidiary (“Imports”), filed a voluntary petition for relief under chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York. The Bankruptcy case is being administered under case No. 8-11-76814. The petition indicates that Imports has no assets and has liabilities of approximately $3,354,000. The case is still pending in the court. The Company is party to a variety of legal proceedings that arise in the normal course of business.We accrue for these items as losses become probable and can be reasonably estimated.While the results of these legal proceedings cannot be predicted with certainty, management believes that the final outcome of these proceedings will have, and have had a material adverse effect on the Company’s consolidated results of operations and financial position. On August 20, 2010, Capstone Capital Group I, LLC, a holder of a Promissory Note with a then remaining balance of approximately $190,000, delivered a Formal Notice of Default to the Company demanding payment of the balance on or before September 1, 2010. On September 16, 2010, Capstone delivered a Notification of Disposition of Collateral to the Company notifying the Company of its attachment of the collateral (including accounts receivable, inventories, equipment, and contract rights) and its intent to sell the collateral to the highest qualified bidder in a public sale on September 28, 2010.On September 14, 2010 , the Second District Court of Suffolk County New York issued a Warrant of Eviction removing the Company from its Lindenhurst, New York office. On September 28, 2010, an auction was held at the Company’s warehouse located at 1174 Route 109 Lindenhurst NY. A bid was made by Capstone Capital Group I, LLC and Capstone Business Credit, LLC in the amount of $233,075.35 representing the credit balance due on the Promissory Noteby and among Harbrew Imports, Ltd ( Iconic Imports, Inc.,) Capstone Capital Group I,LLC and Capstone Business Credit, LLC. There were no other bids and the Auction was closed at 10:03 AM. The following actions where pending against the Company during the year ended December 31, 2010 but will all be discharged once the bankruptcy court approves the bankruptcy petition against the defendant. On or about January 24, 2008, Connecticut Container Corp., a wholesale distributor of packaging materials, initiated litigation against us in the Supreme Court of the State of New York in Nassau County (Docket No. 1458/08).The plaintiff had demanded payment of an aggregate of $31,693 in connection with certain amounts allegedly owed by us.On August 7, 2008, we settled the litigation for the full amount. We agreed to pay one-half of such amount on each of August 20, 2008 and September 20, 2008.We paid $24,500 and due to non-payment of the remaining amount a judgment for $7,443 was issued against us by the court. On February 14, 2008, Chester Stewart, an individual, initiated a lawsuit in the State of Connecticut Superior Court (Docket No. D.N. HHD CV08-5018180S) alleging breach of a promissory note in the amount of $100,000. A judgment was entered in Connecticut, and will be defended when the action is entered in New York. On or about July 24, 2008, Elite Marketing Concepts, a wholesale distributor of wine, initiated litigation against us in the Supreme Court of New York in Nassau County (Docket No. 08-009338).The plaintiff has demanded payment in the amount of $32,270 for goods sold and delivered to us by the plaintiff.On August 15, 2008, we reached an agreement to pay Elite $29,000 in two equal payments.We paid the first $14,500 and due to non-payment a judgment was issued against us on June 5, 2009 in the amount of $9,679. On May 6, 2009 a payment of $4,129.12 was made bringing the balance to $2,549.88 On October 23, 2008, Thermo Plastic Tech, Inc., a manufacturer of thermo plastic material, initiated litigation against us in the Superior Court of New Jersey Law Division, Civil Part, Union County (Docket No. UNN-L-3062-08). The plaintiff has demanded payment in the amount of $30,292 for goods sold and delivered to us by the plaintiff. The court issued a judgment against us in the amount of $30,292. A settlement agreement was reached in the amount of $12,500; final releases will be given with the last payment of $2,500 on June 1, 2010. 3 On August 5, 2009, The Estate of Mercer K Ellington initiated litigation claiming the company used the name Duke Ellington without permission. The company has retained counsel, answered all the accusations, and has initiated a counter claim against the estate. On August 12, 2009, Christina Hsu, a former employee, initiated an action claiming the company owed wages and consulting services in the amount of $20,000. The company has retained counsel and answered all the pleadings. On October 28, 2009, Contri Spumanti S.P.A., a producer of wine, initiated litigation against us in the Supreme Court of the State of New York County of Suffolk (index # 09-43045). The plaintiff has demanded payment the amount of $37,516.14 for goods sold by the company. The Court issued a judgment in the amount of the claim. A settlement agreement was reached for the amount claimed for 8 payments of a similar amount commencing April 1, 2010. On October 29, 2009, Fred and Joseph Scalamandre Real Estate initiated litigation claiming non-payment of rent in the amount of $238,000 plus interest and fees for a specific time period. The company has recognized the total obligation on its books as of September 30, 2009, and has retained counsel to file an answer. On November 4, 2009, Toyota Motor Credit Corporation initiated litigation in the amount of $17,104.09 claiming a default on the lease of an automobile. The company has retained counsel, and has answered all the pleadings. On August 5, 2010, Coachman Luxury Transport initiated an action against Iconic Brands, Inc in the amount of $5,000 claiming nonpayment of monies due for rental of a bus. The company is not contesting the amount due. On July 19, 2010, Sherwood Suffolk Co initiated an action against Iconic Brands, Inc in the amount of $7,518.56 for nonpayment of rent for the month of July. As today, the company owes Sherwood Suffolk Co, additional rent for the month of August in the amount of $7,518.56. On September 14, 2010, Sherwood Suffolk was given a warrant of eviction by the Second District Court of Suffolk County, and Sherwood Suffolk presented the warrant to the Sheriff of Suffolk County to enforce. In addition to the warrant of eviction, the court awarded a judgment in the amount of $16,256.73 to Sherwood Suffolk Co. On September 16, 2010, Capstone Capital Group LLC notified the Company that in accordance with the Formal Notice of Default dated August 20, 2010, Capstone is exercising its right to attach and sell all the collateral referred to in the promissory note between the parties. The collateral consists of: all inventory, all equipment, machinery, fixtures, vehicles, furnishings, general intangibles, including trademarks, trade names, and anything else owned by Harbrew Imports Ltd, the predecessor name of Iconic Imports, Inc. On September 28, 2010, an auction was held at the company’s warehouse located at 1174 Route 109 Lindenhurst NY. A bid was made by Capstone Capital Group I, LLC and Capstone Business Credit, LLC in the amount of $233,075.35 representing the credit balance due on the Promissory Note (as more fully described in that certain Termination Agreement, dated June 5, 2010) by and among Harbrew Imports, Ltd ( Iconic Imports, Inc.,) Capstone Capital Group I,LLC and Capstone Business Credit, LLC). There were no other bids and the Auction was closed at 10.03 AM. On November 30, 2010, Abraham Ohanian initiated an action against Harbrew Imports Ltd. Corp for failure to pay a promissory note in the amount of one hundred thousand dollars ($100,000.00). The company did not appear anda default judgment was entered against Harbrew Imports Ltd. Corp in the amount of 115,254.00 plus costs and disbursements. On December 16, 2010, Chester Stewart, an individual, initiated a lawsuit in the State of Connecticut Superior Court (Docket No. D.N. HHD CV08-5018180S) alleging breach of a promissory note in the amount of $100,000. A judgment was entered in Connecticut, on February 18, 2008, the action was re-filed in the Supreme Court ofNew York, docket # 652286/2010. . We believe that the ultimate resolution of these matters will have a material adverse effect on our financial condition or operations. Apart from the legal proceedings noted in the previous paragraphs, we are not party to any legal proceedings, nor are we aware of any contemplated or pending legal proceedings against us. 4 ITEM 4.MINE SAFETY DISCLSOURE Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information We have three classes of equity securities: (i) common stock, par value $.00001 per share, (ii) one share of Series A preferred stock, par value $.00001 per share, and (iii) 916,603 shares of Series B preferred stock, stated value $2.00 per share. Our common stock has been quoted on the OTC Bulletin Board and/or the OTC Markets under the symbol "ICNB" since July 2009. The following table sets forth the high and low closing prices for the shares of our common stock, for the periods indicated. QUARTER ENDING HIGH LOW March 31, 2009 -0- -0- June 30, 2009 -0- -0- September 30, 2009 December 31, 2009 QUARTER ENDING HIGH LOW March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Holders As of October 24, 2012, there were 451 shareholders of record of our common stock. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities The following unregistered securities were issued by the Company during 2010. 5 On January 6, 2010 and January 13, 2010, the Company issued a total of 200,000 shares of common stock, 100,000 five year warrants exercisable at $0.22 per share, and 100,000 five year warrants exercisable at $0.23 per share, along with two promissory notes in the amount of $110,000 each (one due March 31, 2010 and one due May 31, 2010), to Marvin Mermelstein, an accredited investor, in exchange for a $200,000 loan.These securities were issued in reliance on the exemption under Section 4(2) of the Act and did not involve a public offering. On January 15, 2010 and January 25, 2010, the Company issued 152,546 shares of common stock, and 250,000 warrants to three accredited investors pursuant to convertible promissory notes, in the aggregate amount of $62,500 plus accrued interest of $13,773. The notes were converted at the rate of $0.50 per share and the warrants wereconverted into warrants of the Company on the same terms and represent investors that did not convert their promissory notes earlier in connection with the Company’s reverse merger. These securities were issued in reliance on the exemption under Section 4(2) of the Act and did not involve a public offering. Pursuant to the Exclusive License Agreement dated January 15, 2010, between the Company and Tony Siragusa, the Company was granted a limited license to certain rights in and to Tony Siragusa’s name, likeness and biography for use by the Company in connection with Tony Siragusa’s YO Vodka. In consideration for such uses, the Company issued 250,000 shares of its common stock, warrants to purchase 500,000 shares of its common stock at an exercise price of $1.00 per share, and warrants to purchase 500,000 shares of its common stock at an exercise price of $1.50 to Tony Siragusa, an accredited investor. We did not generate any proceeds from the issuance of the securities.These securities were issued in reliance on the exemption under Section 4(2) of the Act and did not involve a public offering. On each of January 4, 2010 and January 13, 2010, the Company issued a promissory note to an investorin the amount of $110,000. The notes bear interest at the rate of 13% per annum and were payable on March 31, 2010 and May 31, 2010, respectively. These securities were issued in reliance on the exemption under Section 4(2) of the Act and did not involve a public offering. On February 24, 2010, the Company issued 300,000 shares of common stock to CorProminence LLC, an accredited investor, in consideration for management consulting, business advisory, shareholder information and public relation services rendered pursuant to the Consulting Agreement dated January 4, 2010. The $69,000 fair value of the common stock at date of issuance was expensed in full in the three months ended March 31, 2010 and included in professional fees. These securities were issued in reliance on the exemption under Section 4(2) of the Act and did not involve a public offering. On March 16, 2010, the Company issued 2,000,000 shares of common stock to Cresta Capital Strategies LLC, an accredited investor in consideration for consulting services involving investment banking services rendered to the Company pursuant to a one year extension of the Consulting Agreement dated March 16, 2010. These securities were issued in reliance on the exemption under Section 4(2) of the Act and did not involve a public offering. On April 19, 2010, the Company satisfied debt totaling $455,635 through its commitment to issue to five creditors a total of 4,556,350 shares of its common stock and 4,556,350 three year warrants exercisable at $0.20 per share.The Company expects to issue these shares and warrants in the near future if the creditors are still willing to accept same. 6 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations Years ended December 31, 2010 and 2009 Sales: Sales decreased by$402,242 or 52% from $773,555 for the year ended December 31, 2009 to $371,313 for the year ended December 31, 2010. The decrease in sales for the twelve months reflects the company’s inability to raise capital and to promote and support its brands.Due to limited available capital the Company shifted its focus and resources from marketing, promoting and distributing the products of other manufacturers to marketing, promoting and distributing its celebrity branded products, such as the Danny DeVito’s Premium Limoncello, Glen Master Scotch, George Vesselle Champaign and its other organically developed brands. As of September 28, 2010, the Company’s assets were sold at auction and all product sales were discontinued. Cost of goods sold: Cost of goods sold decreased by $377,750, or 61.5%, from $613,494 for the year ended December 31, 2009 to $235,744 for the year ended December 31, 2010. This decrease in COGS is consistent with the decrease in sales for the period as the Company could not raise sufficient funds to support its business. Gross profit:Gross profit decreased by approximately $24,492 or 15%, from $160,061 for the year ended December 31, 2009 to $135,569 for the year ended December 31, 2010 mainly due a decrease in sales and cost of goods sold as the Company refocused its resources to its celebrity and organically developed brands. Selling, general and administrative expenses: Selling general and administrative expenses for the year ended December 31, 2010 and 2009 were $1,799,181 and $4,509,088 respectively, a decrease of $2,710,907 or 60.1 %. These expenses include selling, marketing and promotion expenses in the amount of $405,885, which reflects an increase of $63,246 for the year ended December 31, 2010 as compared to $342,639for the year ended December 31, 2009; administration, compensation, payroll taxes and benefits decreased to $418,998 for the year ended December 31, 2010 from $848,942 for the same period ended December 31, 2009; professional fees decreased to $74,361 from $261,629 as a result of decreased legal fees; occupancy and warehousing decreased to $95,101 from $155,793 for the year ended December 31, 2010 from the year ended December 31, 2009; travel and entertainment decreased to $62,891 from $115,787 as a result of a reduction in the travel schedule; office expenses decreased to $18,452 from $36,678 as a result of better efficiencies; license and permit expense increased to $31,878 during the year ended December 31, 2010 from $ 4,315 during theyear ended December 31, 2009 due to the Company’s continuing focus on developing and licensing its organically branded products; and other expenses also decreased to $16,092 for the year ended December 31, 2010 from$40,764 for the year ended December 31, 2009. The majority of the decrease reflects the expense of stock-based compensation paid in the year 2009 of $2,272,108. Income (loss) from Operations: Loss from operations was $1,663,612 for the year ended December 31, 2010 and $4,349,027 for the year ended December 31, 2009. The decrease in the loss from operations for theyear results from the decrease in sales, offsetby the decrease in expenses, principally the costs associated with the stock based compensation expense, as previously described. Interest Expense: Interest expense for the year ended December, 2010 and 2009 was $441,228 and $656,818, respectively, a decrease of $ $215,590, or 32.8 %. The decrease in interest expense for theyear was a result of a rate reset by our largest creditor, and the conversion of convertible debt, and notes to equity. 7 Net Income (loss): Net loss was $ 2,738,761 for the year ended December 31, 2010, compared to $4,907,434 for the year ended December 31, 2009, a decrease of $2,168,673 or 44.2 %. The decrease in the net loss for theyear was a result of the culmination of all the reasons previously described Going Concern Consideration The Company’s financial statements have been prepared on a “going concern” basis, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, as of December 31, 2010, the Company’s wholly owned subsidiary Iconic Imports, Inc. had its assets taken by the secured lender Capstone Capital Group I, LLC in satisfaction of their promissory note which had been defaulted on by Iconic Imports, Inc., leaving negative working capital of $3,731,230 and a stockholders’ deficiency of $7,207,901 as of December 31, 2010.Further, from inception to December 31, 2010, the Company incurred losses of $16,124,330.These factors create substantial doubt as to the Company’s ability to continue as a going concern.The Company plans to improve its financial condition by reorganizing and acquiring a new business.However, there is no assurance that the Company will be successful in accomplishing this objective.The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. Letter of Intent On September 12, 2012, the Company announced the signing of a non-binding letter of intent (the “LOI”)to acquire 45% of the membership units of United Spirits, LLC (“Spirits”) owned by the Company’s Chief Executive Officer, Richard DeCicco.Spirits is a two member Florida limited liability company which was formed on December 16, 2011.Spirits is a startup company that has been financed by the other managing member who has contributed cash for his member’s capital account, plus loans to the new entity, while Mr. DeCicco has contributed rights to certain brands and limited operating assets to Spirits, which commenced operations on January 20, 2012.The Operating Agreement of Spirits requires among other things that Spirits shall allocate losses pro rata to members accounts and thereafter with respect to the respective percentage interests; and then first allocate profits to members who have contributed capital contributions in cash, or made loans that are still outstanding to that member by Spirits, and thereafter in accordance with their percentage interests. Spirits has had only nominal revenues and its only tangible asset consists of approximately $300,000 of branded inventory at cost.It has incurred substantive losses from operations during the startup period for incurring expenses such as payroll (including the managing members), promotion, travel and entertainment and rent. The exact nature of the acquisition is still being negotiated and the purchase price to be paid by the Company, which was not specified in the LOI, to Mr. DeCicco has not been agreed upon.The Company intends for Spirits to assist the Company in sourcing new brands as they are acquired or developed internally. As material terms have yet to be negotiated or agreed to, there is no assurance that the acquisition of membership units will close and, if it closes, that the terms will be favorable to the Company. 8 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ICONIC BRANDS, INC. CONTENTS PAGE F-1 REPORT OF INDEPENDEDNT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 PAGE F-3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 PAGE F-4 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE YEARS ENDED DECEMBER 31, 2, 2009 PAGE F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 PAGES F-6 - F-20 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Iconic Brands, Inc. I have audited the accompanying consolidated balance sheets of Iconic Brands, Inc. and Subsidiary (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ deficiency and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Iconic Brands, Inc. and Subsidiary as of December 31, 2010 and 2009 and the results of their operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company’s present financial situation raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. By: /s/ Michael T. Studer CPA P.C. Michael T. Studer CPA P.C. Freeport, New York October 26, 2012 F-1 Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets December 31, December 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $ 0 and $35,000, respectively - Inventories - Advance to overseas vendor toward purchases of inventories - Prepaid expenses and other current assets Total current assets Property, plant and equipment, net - License agreement costs, net of accumulated amortization of $144,800 and $0, respectively - - Restricted cash - Total assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Current portion of debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long term debt Series B Preferred Stock, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively - an equity security with characteristics of a liability Total liabilities Stockholders' deficiency Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively 1 1 Common stock, $.00001 par value; authorized 100,000,000 shares, issued and committed to be issued and outstanding 52,519,307 and 44,810,411 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ See notes to consolidated financial statements. F-2 Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations Year Ended December 31, Sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses: Selling, marketing and promotion (including stock-based compensation of $26,635 and $11,333, respectively) Administrative compensation, payroll taxes, and other fringe benefits (including stock-based compensation of $22,352 and $23,756, respectively) Stock-based compensation issued in connection with merger - Consulting fees (including stock-based compensation of $665,000 and $407,671, respectively) Professional fees Occupancy and warehousing Travel and entertainment Office Licenses and permits Other Total Loss from operations ) ) Other income - Interest expense (including amortization of debt discounts of $293,203 and $311,316, respectively) ) ) Loss on disposition of assets seized by lender on defaulted promissory note (Note 3), including writeoff of unamortized stock-based compensation of $119,262 on Siragusa license (Note 7) ) - Loss before income taxes ) ) Income taxes - - Net Loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See notes to consolidated financial statements. F-3 Iconic Brands, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders' Deficiency Years Ended December 31, 2010 and 2009 Series A Preferred Stock, Common Stock, Additional $.00001 par $.00001 par Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2008 - $
